                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division

CHRISTOPHER MORGAN, individually
and on behalf of a class of persons and
entities similarly situated,

      Plaintiff,

v.                                             Civil Action No. 3:17-cv-00045-NKM

ON DECK CAPITAL, INC.

      Defendant.



                   Memorandum in Support of Motion for Reconsideration

                                      EXHIBIT A
        In the Matter Of:

MORGAN vs ON DECK CAPITAL INC
           3:17-cv-00045-NKM




     RANDALL A. SNYDER

         April 23, 2019
     RANDALL A. SNYDER                             April 23, 2019
     MORGAN vs ON DECK CAPITAL INC                              1

·1· · · · · · · UNITED STATES DISTRICT COURT

·2· · · · · · · · · · · · ·FOR THE

·3· · · · · · · WESTERN DISTRICT OF VIRGINIA

·4

·5 CHRISTOPHER MORGAN,

·6· · · · · ·Plaintiff,

·7 vs.· · · · · · · · · · · · · · ·Civil Action No.
· · · · · · · · · · · · · · · · · ·3:17-cv-00045-NKM
·8
· ·ON DECK CAPITAL, INC.,
·9
· · · · · · ·Defendant.
10 ____________________________

11

12

13

14

15

16· · · · · · DEPOSITION OF RANDALL A. SNYDER

17· · · · · · ·Taken Tuesday, April 23, 2019

18· · · · · · · · · · · At 9:30 A.m.

19· · · · · · · At 2300 W. Sahara, Suite 770

20· · · · · · · · Las Vegas, Nevada 89102

21

22

23

24

25· · · · · · · ·Janet Marie Backus, #107


                                            800.211.DEPO (3376)
                                            EsquireSolutions.com
     RANDALL A. SNYDER                                       April 23, 2019
     MORGAN vs ON DECK CAPITAL INC                                        2

·1 APPEARANCES:

·2 For the Plaintiff:

·3·   ·   ·   ·   ·   ·RYAN MCCUNE DONOVAN, ESQ.
· ·   ·   ·   ·   ·   ·HISSAM FORMAN DONOVAN RITCHIE
·4·   ·   ·   ·   ·   ·707 Virginia Street East, Suite 260
· ·   ·   ·   ·   ·   ·Charleston, WV 25301
·5

·6 For the Defendant:

·7·   ·   ·   ·   ·   ·DAVE GETTINGS, ESQ.
· ·   ·   ·   ·   ·   ·BROOKE CONKLE, ESQ.· (Telephonically)
·8·   ·   ·   ·   ·   ·TROUTMAN SANDERS LLP
· ·   ·   ·   ·   ·   ·222 Central Park Avenue, Suite 2000
·9·   ·   ·   ·   ·   ·Virginia Beach, VA 23462

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
  RANDALL A. SNYDER                                 April 23, 2019
  MORGAN vs ON DECK CAPITAL INC                                151

·1 BY MR. GETTINGS:
·2· · · Q· · So, let me make sure that I am clear.· You
·3 do not opine that the Five9, either the VCC or the --
·4 Let's not parse.· You do not opine that any of the
·5 Five9 system that On Deck uses uses a random or
·6 sequential number generator; is that right?
·7· · · A· · No.· I am saying that the Five9 automatic
·8 dialing system known as the Virtual Contact Center
·9 which has multiple dialing modes and functions within
10 it does not have a function to generate numbers out of
11 thin air.· It can store numbers, therefore, it can
12 store or do other things.
13· · · Q· · Okay.
14· · · A· · As an English phrase.· Just as plain
15 ordinary English.
16· · · Q· · So, you do not opine that the Five9
17 telephone system, and we can debate whether the manual
18 touch mode is the same as a VCC, you do not opine that
19 the Five9 VCC or manual touch mode use a random number
20 generator, correct, to generate numbers to call?
21· · · A· · Well, there's two things there.· First of
22 all, manual touch mode is a function contained within
23 the Virtual Contact Center manual as just a technical
24 fact.
25· · · Q· · Okay.


                                           800.211.DEPO (3376)
                                           EsquireSolutions.com  YVer1f
  RANDALL A. SNYDER                               April 23, 2019
  MORGAN vs ON DECK CAPITAL INC                              152

·1· · · A· · And the second thing is that I am not
·2 opining that the Five9 Virtual Contact Center as an
·3 automatic dialing system generates any numbers out of
·4 thin air.
·5· · · Q· · And when you say out of thin air, that would
·6 mean random or sequential numbers?· Is that what
·7 you're saying?
·8· · · A· · Or with magic or any other way.
·9· · · Q· · So, we agree that it does not generate
10 numbers with magic nor does it generate numbers
11 randomly or sequentially?
12· · · A· · That's correct.
13· · · · · ·BY MR. DONOVAN:· Glad we clarified that.
14 BY MR. GETTINGS:
15· · · Q· · Glad we clarified that.· Okay.· The second
16 opinion is that On Deck utilized equipment which has
17 the capacity to dial telephone numbers without human
18 intervention, correct?
19· · · A· · Yes.
20· · · Q· · All right.· So, I understand you were going
21 to call it a dialing mode, so, I will use it in that
22 same way.· Is it your position that the manual touch
23 mode dialing mode that On Deck used to call plaintiff
24 in June 2017 can dial numbers automatically and
25 without human intervention?


                                           800.211.DEPO (3376)
                                           EsquireSolutions.comYVer1f
     RANDALL A. SNYDER                              April 23, 2019
     MORGAN vs ON DECK CAPITAL INC                             203

·1· · · · · · · · ·REPORTER'S CERTIFICATE

·2

·3 STATE OF NEVADA· · ·)
· · · · · · · · · · · ·) ss.
·4 COUNTY OF CLARK· · ·)

·5

·6· · · · · ·I, Janet Marie Backus, a duly commissioned
· ·Notary Public in Clark County, State of Nevada, do
·7 hereby certify:

·8· · · · · ·That I reported the taking of the deposition
· ·of Randall A. Snyder on April 23, 2019 commencing at
·9 the hour of 9:30 a.m.

10· · · · · ·That prior to being examined, the witness
· ·was by me duly sworn to testify to the truth, the
11 whole truth and nothing but the truth.· That review
· ·was not requested.
12
· · · · · · ·That I thereafter transcribed my said
13 shorthand notes into typewriting and that the
· ·typewritten transcription of said shorthand deposition
14 is a complete, true and accurate transcription of my
· ·said shorthand notes taken down at said time.
15
· · · · · · ·I further certify that I am not a relative
16 or employee of an attorney or counsel involved in said
· ·action, nor a person financially interested in said
17 action.

18· · · · · ·IN WITNESS WHEREOF, I have hereunto set my
· ·hand in my office in the County of Clark, State of
19 Nevada this 25th day of April, 2019.

20

21

22· · · · · · · · · · · · · ____________________________

23· · · · · · · · · · · · · JANET M. BACKUS, #107

24

25


                                            800.211.DEPO (3376)
                                            EsquireSolutions.com
